DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 1/31/2022, none of the claims were amended, claim 19 was cancelled, and no claims were newly introduced. Accordingly claims 1-18, and 20 are currently pending.
Allowable Subject Matter
Claims 1-18, and 20 are allowed over prior art of record.
Most relevant prior art of record is Ribeiro et al. (US 20050124387 A1) hereinafter Ribeiro in view of “FH-X830BHS, FH-X730BS, FH-X731BT User Manual by Pioneer” hereinafter Pioneer.
Regarding claim 1, Ribeiro as modified by Pioneer teaches all the limitations of the claim (see rejection of claim 19 in previous office action dated 10/29/2021) except the limitations wherein the device further comprises a boot comprising a notch, a recessed portion, and a first charging contact disposed within the recessed portion; a speaker driver attached to and supported by the boot; a speaker grille attached to the interface panel and the boot and surrounding the speaker driver,
The following is the reason for allowance of claim 1:
Ribeiro alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises a boot comprising a notch, a recessed portion, and a first charging contact disposed within the recessed portion; a speaker driver attached to and supported by the boot; a speaker grille attached to the interface panel and the boot and surrounding the speaker driver,
Therefore he claim is allowed for the limitations above in combination with all the other limitations of the claim.

Regarding claim 11, claim is allowed for being the device comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 12-18, claims are allowed for their dependency on allowed claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654